NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



JOSE TRINIDAD REYNA, JR.,          )
DOC #785052,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D18-3059
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Collier
County; Joseph G. Foster, Judge.

Jose Trinidad Reyna, Jr., pro se.



PER CURIAM.


              Affirmed.




LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.